DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After a thorough search, and in light of the prior art of record, claims 40, 48 and 56 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Mestas (US 2014/0244009 A1, hereinafter Mestas) and Hoffman et al. (US 2014/0371887 A1, hereinafter Hoffman) combination fail to disclose or suggest one or more of the features of the independent claims 40, 48 and 56.
In summary, Mestas discloses the device senses that the user has been in a non-active (e.g., low activity) state for a predetermined amount of time, an alert message may be delivered to the indicator system or display to remind the user to become more active. The alert message can be delivered in any of the manners.
Hoffman teaches allowing the mobile device to perform various athletic activity tracking and monitoring functions. For example, the mobile device may offer feedback, challenges, suggestions, encouragement and other data in response to an individual's athletic performance.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 40 and similarly recited in claim independent claims 48 and 56.
Specifically, the prior arts fail to teach An electronic device, comprising: a display; one or more processors; one or more sensors, and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: detecting, via the one or more sensors, activity data; in response to detecting the activity data: in accordance with a determination that the activity data satisfies activity criteria, displaying an alert, wherein the alert includes a first affordance and a prompt to begin a workout; and in accordance with a determination that the activity data does not satisfies the activity criteria, forgoing display of the alert; receiving a first user input corresponding to a selection of the first affordance: and in response to receiving the first user input, initiating a workout tracking functionality corresponding to a determined type of workout. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 41-42, 44-47, 49-50, 52, 54-55, 57-58 and 60-63 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171